                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                           DOCKET NO. 3:18-cv-00657-FDW-DCK
 NATHANIEL CANNON,                                 )
                                                   )
        Plaintiff,                                 )
                                                   )                   ORDER
 vs.                                               )
                                                   )
 CHARTER COMMUNICATIONS,                           )
                                                   )
        Defendant.                                 )

       THIS MATTER is before the Court on Defendant’s Motion to Dismiss (Doc. No. 9)

seeking dismissal of the complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure. Plaintiff, who appears pro se, filed a Complaint in this matter, and Defendant timely

filed the above referenced motion to dismiss. Following this Court’s issuance of a notice of

Plaintiff’s right to respond (Doc. No. 10), Plaintiff submitted a response in opposition to the

motion, including exhibits. (Doc. No. 11). Defendant subsequently replied. (Doc. No. 13).

       Defendant’s reply points out the supplemental allegations Plaintiff has set forth in his

response to Defendant’s motion to dismiss. The Court finds that under this record, an opportunity

to amend the complaint – as opposed to dismissal – is more appropriate here. While Plaintiff is

not entitled to amendment as a matter of course, the Federal Rules of Civil Procedure provide:

       (2) Other Amendments. In all other cases, a party may amend its pleading only
       with the opposing party's written consent or the court's leave. The court should
       freely give leave when justice so requires.

Fed.R.Civ.P. 15(a)(2).

       Under Rule 15, amendment should be denied “only where it would be prejudicial, there

has been bad faith, or the amendment would be futile.” Nourison Rug Corporation v. Parvizian,

                                               1
535 F.3d 295, 298 (4th Cir. 2008) (citing HCMF Corp. v. Allen, 238 F.3d 273, 276-77 (4th Cir.

2001); see also Foman v. Davis, 371 U.S. 178, 182 (1962). However, “the grant or denial of an

opportunity to amend is within the discretion of the District Court.” Pittston Co. v. U.S., 199 F.3d

694, 705 (4th Cir. 1999) (quoting Foman, 371 U.S. at 182). The Fourth Circuit’s policy is to

“liberally allow amendment.” Adbul-Mumit v. Alexandria Hyundai, LLC, 896 F.3d 278, 293 (4th

Cir. 2018) (quoting Galustian v. Peter, 591 F.3d 724, 729 (4th Cir. 2010)).

       The Court sees no evidence of prejudice, bad faith, or futility to outweigh sufficient to

outweigh the policy favoring granting leave to amend, particularly given Plaintiff’s pro se status.

In order to make clear the allegations that have been set forth over multiple documents, the Court

directs Plaintiff to file, within fourteen (14) days of the entry of this order, a new, complete

Amended Complaint that includes all remaining claims and allegations against Defendant

Schneider only.

       In light of allowing this amendment, the Court DENIES AS MOOT Defendant’s Motion

to Dismiss. Young v. City of Mount Ranier, 238 F.3d 567, 573 (4th Cir .2001) (As a general rule,

“an amended pleading ordinarily supersedes the original and renders it of no legal effect.” (citation

omitted); see also Hall v. Int'l Union, United Auto., Aerospace & Agric. Implement Workers of

Am., UAW, 2011 WL 4014315, at *1 (W.D.N.C. June 21, 2011) (citing Colin v. Marconi

Commerce Sys. Emps.' Ret. Plan, 335 F.Supp.2d 590, 614 (M.D.N.C. 2004). This ruling is without

prejudice to Defendant to reassert its arguments, if applicable, in a subsequent motion to dismiss

or at summary judgment.

       IT IS THEREFORE ORDERED that Plaintiff shall have until March 17, 2020, to file an

Amended Complaint. Plaintiff is cautioned that absent extraordinary circumstances, no further


                                                 2
amendments to the complaint are likely to be allowed. Failure to comply with these

directives could result in summary dismissal of the claims.

       IT IS ALSO ORDERED that Defendant’s Motion to Dismiss (Doc. No. 9) is DENIED AS

MOOT without prejudice to reassert any applicable arguments in a subsequent dispositive motion.

       IT IS SO ORDERED.



                                          Signed: March 3, 2020




                                               3
